                Case 8:19-cv-02365-DOC-JDE
                               ËÒ×
                                 ÌÛÜÍÌ
                                     ßÌÛÍÜ×Í
                                           ÌDocument
                                            Î×
                                             ÝÌ Ý
                                                Ñ ËÎÌ2Ý
                                                     ôÛÒFiled
                                                         ÌÎßÔ 12/09/19
                                                              Ü×
                                                               Í ÌÎ×
                                                                   ÝÌÑ Page
                                                                       ÚÝßÔ
                                                                          ×Ú1Î
                                                                            Ñ of×
                                                                              Ò ß3 Page ID #:49
                                                                            Ý
                                                                            ×Ê×
                                                                              ÔÝÑÊÛ
                                                                                  ÎÍØÛ
                                                                                     ÛÌ
×
òø
 ¿÷Ð
   Ôß×
     ÒÌ×
       ÚÚÍø
          Ý¸»
            ½µ¾
              ±¨·
                º§
                 ±«¿
                   ®»®
                     »°®
                       »-
                        »²¬
                          ·
                          ²¹§
                            ±«®
                              -»º́ ÷                                                       ÜÛ
                                                                                            ÚÛÒÜßÒÌ
                                                                                                  Í ø
                                                                                                    Ý¸»
                                                                                                      ½µ¾
                                                                                                        ±¨·
                                                                                                          º§
                                                                                                           ±«¿
                                                                                                             ®»®
                                                                                                               »°®
                                                                                                                 »-
                                                                                                                  »²¬
                                                                                                                    ·
                                                                                                                    ²¹§
                                                                                                                      ±«®
                                                                                                                        -»º́ ÷

Ø ÇÐÛ ÎÌÛ ÈÌ ÌÛ Ý Ø Ò Ñ Ô Ñ Ù ×Û Íô
                                  Ô Ô Ýô                                                   Ý Ñ Ñ Ô Ðß Ü ÌÛ Ý Ø Ò Ñ Ô Ñ Ù ×Û Íô
                                                                                                                             ×Ò Ýò¿²¼ Ü Ñ Û Í ï óï ðô
                                                                                                                                                    ·²½´«- ·ª »ô


ø
¾÷Ý
  ±«²
    ¬§±
      ºÎ»
        -·
         ¼»²
           ½»±
             ºÚ·
               ®
               -¬Ô
                 ·-
                  ¬»
                   ¼Ð´
                     ¿·
                      ²¬
                       ·º
                        º Orange County                                                    Ý
                                                                                           ±«²
                                                                                             ¬§±
                                                                                               ºÎ»
                                                                                                 -·
                                                                                                  ¼»²
                                                                                                    ½»±
                                                                                                      ºÚ·
                                                                                                        ®
                                                                                                        -¬Ô
                                                                                                          ·-
                                                                                                           ¬»
                                                                                                            ¼Ü»
                                                                                                              º»²
                                                                                                                ¼¿²
                                                                                                                  ¬
øÛÈÝÛÐÌ ×Ò Ë òÍòÐÔß×Ò Ì×ÚÚ ÝßÍÛÍ÷                                                          ø×Ò Ë òÍòÐÔß×Ò Ì×ÚÚ ÝßÍÛÍ Ñ Ò ÔÇ÷

ø
½÷
 ß¬¬
   ±®
    ²»§
      -øÚ·®³ Ò ¿³ »ôß¼¼®»- - ¿²¼ Ì»´»°¸±²» Ò «³ ¾»®÷×
                                                    º§
                                                     ±«¿
                                                       ®»                                  ß
                                                                                           ¬¬
                                                                                            ±®
                                                                                             ²»§
                                                                                               -øÚ·®³ Ò ¿³ »ôß¼¼®»- - ¿²¼ Ì»´»°¸±²» Ò «³ ¾»®÷×
                                                                                                                                             º§
                                                                                                                                              ±«¿
                                                                                                                                                ®»
®
»°®
  »-
   »²¬
     ·
     ²¹§
       ±«®
         -»º́
           ô° ®
              ±ª·
                ¼»¬
                  ¸»-
                    ¿³»·
                       ²º
                        ±®
                         ³¿¬
                           ·
                           ±²ò                                                             ®
                                                                                           »°®
                                                                                             »-
                                                                                              »²¬
                                                                                                ·
                                                                                                ²¹§
                                                                                                  ±«®
                                                                                                    -»º́
                                                                                                      ô°®±
                                                                                                         ª·
                                                                                                          ¼»¬
                                                                                                            ¸»-
                                                                                                              ¿³»·
                                                                                                                 ²º
                                                                                                                  ±®
                                                                                                                   ³¿¬
                                                                                                                     ·
                                                                                                                     ±²ò
Î± ¾»®¬É òÜ ·½µ »®- ± ²ô  Ö®ò      øî ï í ÷î í êóðêðð
Þ«®µ »ô  É ·´´·¿³ - ú Í± ®»²- »²ôÔÔÐ
ì ì ì Í± «¬¸ Ú ±́ © »® Í¬®»»¬ôÍ«·¬»î ì ðð
Ô ± - ß ²¹»´»- ô Ý ß ç ððéï
×
×
òÞßÍ
   ×ÍÑÚÖ
       ËÎ×
         ÍÜ×
           ÝÌ×
             ÑÒø
               Ð´
                ¿½
                 »¿²È·
                     ²±²
                       » ¾
                         ±¨±
                           ²´§
                             ò÷                                                   ×
                                                                                  ×
                                                                                  ×òÝ
                                                                                    ×Ì×
                                                                                      ÆÛÒÍ
                                                                                         Ø×ÐÑÚÐÎ
                                                                                               ×ÒÝ×
                                                                                                  ÐßÔÐßÎ
                                                                                                       Ì×Û
                                                                                                         ÍóÚ
                                                                                                           ±®Ü·
                                                                                                              ª»
                                                                                                               ®-
                                                                                                                ·¬
                                                                                                                 §Ý¿
                                                                                                                   -»-
                                                                                                                     Ñ ²
                                                                                                                       ´§
                                                                                        ø
                                                                                        Ð´
                                                                                         ¿½
                                                                                          »¿²È·
                                                                                              ²±²
                                                                                                »¾±
                                                                                                  ¨º±
                                                                                                    ®°´
                                                                                                      ¿·
                                                                                                       ²¬
                                                                                                        ·º
                                                                                                         º¿
                                                                                                          ²¼±
                                                                                                            ²»º
                                                                                                              ±®¼
                                                                                                                »º»
                                                                                                                  ²¼¿
                                                                                                                    ²¬÷
                                                                                 Ð
                                                                                 ÌÚ ÜÛ
                                                                                     Ú                      Ð
                                                                                                            ÌÚ ÜÛ
                                                                                                                Ú
    ï
    òËò
      Íò
       Ù±ª»
          ®²³»
             ²¬                            X í
                                             òÚ»
                                               ¼»®
                                                 ¿´
                                                  Ï«»
                                                    -¬
                                                     ·±
                                                      ² ø
                                                        Ëò
                                                         Íò                       Ý
                                                                                  ·ï
                                                                                   ¬
                                                                                   ·¦
                                                                                    »²ï×
                                                                                      ±
                                                                                       ²
                                                                                       º
                                                                                       Ì
                                                                                        ½
                                                                                        ±
                                                                                        ¸
                                                                                         ®
                                                                                         ·
                                                                                         -
                                                                                          °
                                                                                          Í
                                                                                           ±
                                                                                           ®
                                                                                           ¬
                                                                                           ¿
                                                                                            ¿
                                                                                            ¬
                                                                                            »
                                                                                             ¬
                                                                                             »¼±®
                                                                                                Ð®·
                                                                                                  ²½·
                                                                                                    °¿´
                                                                                                      Ð´
                                                                                                       ¿½»    ì   ì
    Ð
    ´¿
     ·²
      ¬·
       ºº                                    Ù±ª
                                               »®²
                                                 ³»²¬Ò±¬¿Ð
                                                         ¿®¬
                                                           §÷                          ±
                                                                                       ºÞ«-
                                                                                          ·²»
                                                                                            --·
                                                                                              ²¬¸
                                                                                                ·-Í
                                                                                                  ¬¿¬
                                                                                                    »
                                                                 Ý
                                                                 ·¬
                                                                  ·¦
                                                                   »²±ºß²±
                                                                         ¬¸»
                                                                           ®Í¬
                                                                             ¿¬»   î  î×
                                                                                       ²½
                                                                                        ±®°±
                                                                                           ®¿¬
                                                                                             »¼¿²
                                                                                                ¼ Ð
                                                                                                  ®·
                                                                                                   ²½·
                                                                                                     °¿´
                                                                                                       Ð´
                                                                                                        ¿½»   ë   ë
                                                                                       ±
                                                                                       ºÞ«-
                                                                                          ·²»
                                                                                            --·
                                                                                              ²ß²±¬
                                                                                                  ¸»®Í
                                                                                                     ¬¿¬
                                                                                                       »
    î
    òËò
      ÍòÙ±
         ª»®
           ²³»
             ²¬                              ì
                                             òÜ·
                                               ª»®
                                                 -·
                                                  ¬§ø
                                                    ×
                                                    ²¼·½
                                                       ¿¬
                                                        » Ý
                                                          ·¬
                                                           ·¦
                                                            »²-
                                                              ¸·
                                                               ° Ý
                                                                 ·¬
                                                                  ·¦
                                                                   »²±®Í«
                                                                        ¾¶»
                                                                          ½¬±º
                                                                             ¿
                                                                 Ú
                                                                 ±®»
                                                                   ·¹²Ý±
                                                                       «²¬®
                                                                          §        í  íÚ
                                                                                       ±®»
                                                                                         ·¹²Ò¿
                                                                                             ¬·
                                                                                              ±²              ê   ê
    Ü»
     º»²
       ¼¿²¬                                  ±
                                             ºÐ¿®
                                                ¬·
                                                 »-·
                                                   ²×
                                                    ¬»³××
                                                        ×
                                                        ÷

×
ÊòÑÎ×
    ÙÒø
     × Ð
       ´¿
        ½»¿
          ²È·
            ²±²
              »¾±
                ¨±²
                  ´§
                   ò÷
                                                                                                                                            ê
                                                                                                                                            òÓ«´
                                                                                                                                               ¬·
                                                                                                                                                ¼·
                                                                                                                                                 -¬
                                                                                                                                                  ®·
                                                                                                                                                   ½¬              è
                                                                                                                                                                   òÓ«´
                                                                                                                                                                      ¬·
                                                                                                                                                                       ¼·
                                                                                                                                                                        -¬
                                                                                                                                                                         ®·
                                                                                                                                                                          ½¬
     ï
     òÑ®
       ·¹·
         ²¿´                î
                            òÎ»
                              ³±ª»
                                 ¼ º
                                   ®
                                   ±³                   í
                                                        òÎ»
                                                          ³¿²¼»
                                                              ¼º®
                                                                ±³           ì
                                                                             òÎ»
                                                                               ·²-
                                                                                 ¬¿
                                                                                  ¬»¼±®              ë
                                                                                                     òÌ®
                                                                                                       ¿²-
                                                                                                         º»
                                                                                                          ®®
                                                                                                           »¼º
                                                                                                             ®±
                                                                                                              ³ß ²
                                                                                                                 ±¬¸
                                                                                                                   »®                        Ô·
                                                                                                                                              ¬
                                                                                                                                              ·¹¿
                                                                                                                                                ¬·
                                                                                                                                                 ±²ó                Ô·
                                                                                                                                                                     ¬
                                                                                                                                                                     ·¹¿
                                                                                                                                                                       ¬·
                                                                                                                                                                        ±²ó
      Ð®
       ±½»
         »¼·
           ²¹                Í¬
                              ¿¬
                               »Ý±
                                 «®¬                     ß°
                                                          °»´
                                                            ´
                                                            ¿¬
                                                             » Ý
                                                               ±«®
                                                                 ¬            Î»
                                                                               ±°»²»
                                                                                   ¼                  Ü·
                                                                                                       -¬
                                                                                                        ®·
                                                                                                         ½¬ø
                                                                                                           Í°»
                                                                                                             ½·
                                                                                                              º§
                                                                                                               ÷                             Ì®
                                                                                                                                              ¿²-
                                                                                                                                                º»
                                                                                                                                                 ®                  Ü·
                                                                                                                                                                     ®»
                                                                                                                                                                      ½¬Ú·
                                                                                                                                                                         ´
                                                                                                                                                                         »


Ê
òÎÛ
  ÏËÛ
    ÍÌÛ
      Ü×ÒÝ
         Ñ ÓÐ
            Ôß×
              ÒÌæÖ
                 ËÎÇÜÛ
                     ÓßÒÜæ                                               Ç
                                                                         »-          Ò± ø
                                                                                        Ý¸»
                                                                                          ½µþ
                                                                                            Ç»-
                                                                                              þ±²
                                                                                                ´§·
                                                                                                  º¼»
                                                                                                    ³¿²
                                                                                                      ¼»¼·
                                                                                                         ²½±
                                                                                                           ³°´
                                                                                                             ¿·
                                                                                                              ²¬
                                                                                                               ò÷
Ý
ÔßÍ
  Í ßÝ
     Ì×ÑÒ«
         ²¼»
           ®Úò
             Îò
              Ýªò
                Ðòî
                  íæ                                      Ç
                                                          »-      Ò±                         ÓÑÒÛ
                                                                                                ÇÜÛ
                                                                                                  ÓßÒÜÛ
                                                                                                      Ü×ÒÝ
                                                                                                         Ñ ÓÐ
                                                                                                            Ôß×
                                                                                                              ÒÌæü
Ê
×òÝ
  ßËÍ
    Û ÑÚßÝ
         Ì×ÑÒø
             Ý·
              ¬
              »¬¸
                »Ëò
                  Íò
                   Ý·
                    ª·
                     ´Í
                      ¬¿¬
                        «¬
                         »«²
                           ¼»®
                             ©¸·
                               ½¸§
                                 ±«¿
                                   ®»º
                                     ·
                                     ´·
                                      ²¹¿
                                        ²¼©®
                                           ·¬
                                            »¿¾
                                              ®·
                                               »º
                                                -¬
                                                 ¿¬
                                                  »³»
                                                    ²¬±
                                                      º½¿
                                                        «-»
                                                          òÜ±²±
                                                              ¬½·
                                                                ¬
                                                                » ¶
                                                                  «®
                                                                   ·-
                                                                    ¼·
                                                                     ½¬
                                                                      ·
                                                                      ±²¿
                                                                        ´-¬
                                                                          ¿¬
                                                                           «¬
                                                                            »-«
                                                                              ²´»
                                                                                --¼
                                                                                  ·ª
                                                                                   »®-
                                                                                     ·
                                                                                     ¬§ò
                                                                                       ÷
Ð¿¬»²¬·²º®·²¹»³ »²¬«²¼»® ¬¸»°¿¬»²¬´¿© - ± º ¬¸»Ë ²·¬»¼ Í¬¿¬»- ô   ·²½´«¼·²¹ «²¼»® í ë Ë òÍòÝòyy î éï ¿²¼ î è ï ô
                                                                                                               »¬- »¯ò Ì¸»Ý ± «®¬¸¿- ± ®·¹·²¿´¶«®·- ¼·½¬·± ² ± ª »® ¬¸»•
                                                                                                                                                                       è ðï Ð¿¬»²¬
·²º®·²¹»³ »²¬½´¿·³ - «²¼»® î è Ë òÍòÝòyy ï í í ï ¿²¼ ï í í è ø¿÷ò

Ê
××
 òÒßÌ
    ËÎÛÑÚÍ
         Ë×Ìø
            Ð´
             ¿½
              »¿²È·
                  ²±²
                    »¾±
                      ¨±²
                        ´§
                         ÷ò
     ÑÌ
      ØÛÎÍ
         ÌßÌ
           ËÌÛ
             Í                             Ý
                                           Ñ ÒÌ
                                              ÎßÝ
                                                Ì          Î
                                                           ÛßÔÐÎ
                                                               Ñ Ð
                                                                 ÛÎÌ
                                                                   ÇÝÑÒò
                                                                       Ì                  ×
                                                                                          ÓÓ×
                                                                                            ÙÎßÌ
                                                                                               ×ÑÒ                     Ð
                                                                                                                       Î×Í
                                                                                                                         ÑÒÛ
                                                                                                                           ÎÐÛ
                                                                                                                             Ì×Ì
                                                                                                                               ×ÑÒÍ                           Ð
                                                                                                                                                              ÎÑÐÛ
                                                                                                                                                                 ÎÌÇÎ
                                                                                                                                                                    ×ÙØÌ
                                                                                                                                                                       Í
    í
    éëÚ
      ¿-́
        »Ý´
          ¿·
           ³-ß
             ½¬                        ï
                                       ïð×
                                         ²-
                                          «®
                                           ¿²½
                                             »                î
                                                              ìðÌ
                                                                ±®¬
                                                                  -¬
                                                                   ±Ô¿
                                                                     ²¼                   ì
                                                                                          êîÒ¿
                                                                                             ¬«®
                                                                                               ¿´
                                                                                                ·¦
                                                                                                 ¿¬
                                                                                                  ·±
                                                                                                   ²                      Ø¿
                                                                                                                           ¾»¿
                                                                                                                             -Ý±
                                                                                                                               ®°«
                                                                                                                                 -æ                        è
                                                                                                                                                           îðÝ±
                                                                                                                                                              °§®
                                                                                                                                                                ·
                                                                                                                                                                ¹¸¬
                                                                                                                                                                  -
                                                                                          ß
                                                                                          °°´
                                                                                            ·
                                                                                            ½¿¬
                                                                                              ·±
                                                                                               ²
                                    îìëÌ
                                       ï
                                       î±
                                        ð®
                                         ¬Ð
                                         Ó¿
                                          ®®
                                           ·
                                           ²±
                                            »¼«½
                                               ¬                      ìê
                                                                       í ß´
                                                                          ·»
                                                                           ² Ü»¬
                                                                               ¿·²
                                                                                 »»                                                                        è
                                                                                                                                                           íðÐ
                                                                                                                                                             ¿¬»
                                                                                                                                                               ²¬
    í
    éêÏ«·
        Ì¿³                         Ô·
                                     ¿¾·´
                                        ·
                                        ¬§           ì
                                                     êëÑ ¬
                                                         ¸»®          ëï
                                                                       ð Ó±¬·
                                                                            ±²-¬
                                                                               ± Ê¿
                                                                                  ½¿¬
                                                                                    »
    ø
    íïËÍ
       Ýíéî
          çø¿
            ÷÷                      îçðß´
                                        ´Ñ ¬
                                           ¸»®Î»¿
                                                ´                     Í»
                                                                       ² ¬
                                                                         »²½»                                                                              è
                                                                                                                                                           íëÐ¿
                                                                                                                                                              ¬»²
                                                                                                                                                                ¬óß¾¾
                                                                                                                                                                    ®»ª
                                                                                                                                                                      ·¿
                                                                                                                                                                       ¬»¼
                     ïíðÓ·´
                          ´
                          »®ß½¬                      ×
                                                     ³³·¹®
                                                         ¿¬·
                                                           ±² ß½
                                                               ¬·
                                                                ±²-
    ìð
     ðÍ ¬
        ¿¬»                         Ð®
                                     ±° »
                                        ®¬
                                         §              ÌÑÎÌÍ         ëí
                                                                       ð Ù»²»®
                                                                             ¿´                                                                            Ò»
                                                                                                                                                            ©Ü®«¹ß°
                                                                                                                                                                  °´·
                                                                                                                                                                    ½¿
                                                                                                                                                                     ¬·
                                                                                                                                                                      ±²
                     ïìðÒ»¹±¬·
                             ¿¾´
                               »
    Î»
     ¿°°±®¬
          ·±
           ²³»²¬     ×²-
                       ¬®
                        «³» ²¬         ÌÑÎÌÍ       Ð
                                                   ÛÎÍÑÒßÔ ÐÎÑÐÛÎÌ
                                                                 Ç    ëí
                                                                       ë Ü»¿¬
                                                                            ¸Ð»²¿´
                                                                                 ¬§                                                                        è
                                                                                                                                                           ìðÌ®
                                                                                                                                                              ¿¼»
                                                                                                                                                                ³¿®µ
    ìï
     ðß ²¬·
          ¬
          ®«-
            ¬         ï
                      ëðÎ»½±ª»
                             ®§±º  Ð
                                   Û Î
                                     ÍÑ ÒßÔ×ÒÖËÎÇ                                                                                                            Í
                                                                                                                                                             ÑÝ×
                                                                                                                                                               ßÔÍÛÝËÎ
                                                                                                                                                                     ×ÌÇ
                                                     í
                                                     éðÑ ¬
                                                         ¸»®Ú®
                                                             ¿«¼           Ñ¬¸»®
                                                                               æ
    ìí
     ðÞ ¿²µ
          -¿²¼Þ¿²µ·
                  ²¹  Ñª
                       »®°¿
                          §³»²¬ú    íï
                                     ð ß·
                                        ®°´
                                          ¿²»                                                                                                              è
                                                                                                                                                           êïØ×
                                                                                                                                                              ßøï
                                                                                                                                                                íçë
                                                                                                                                                                  ºº
                                                                                                                                                                   ÷
                      Û
                      ²º±
                        ®½»³»²¬±
                               º                     í
                                                     éïÌ®«¬
                                                          ¸ ·
                                                            ²Ô»²¼·
                                                                 ²¹   ëì
                                                                       ð Ó¿²¼¿³«-ñ
                                                                                 Ñ¬¸»
                                                                                    ®
    ìë
     ðÝ ±³³»®½»
              ñ×
               ÝÝ                   íï
                                     ë ß·
                                        ®°´
                                          ¿²»
                      Ö
                      «¼¹³»²¬       Ð®
                                     ±¼«½¬Ô·
                                           ¿¾·
                                             ´·
                                              ¬§                      ëë
                                                                       ð Ý·
                                                                          ª·
                                                                           ´Î·
                                                                             ¹ ¸
                                                                               ¬-                                                                          è
                                                                                                                                                           êîÞ
                                                                                                                                                             ´¿
                                                                                                                                                              ½µÔ
                                                                                                                                                                «²¹ø
                                                                                                                                                                   çîí
                                                                                                                                                                     ÷
    Î¿
     ¬»-ñ
        Û¬½
          ò                                          í
                                                     èðÑ ¬
                                                         ¸»®Ð»®
                                                              -±²¿
                                                                 ´
                     ïëïÓ»¼ ·
                            ½¿
                             ®»ß½¬  íî
                                     ð ß-
                                        -¿«´
                                           ¬ôÔ·
                                              ¾»´
                                                ú    Ð
                                                     ®±°»®
                                                         ¬§Ü¿³¿¹»     ëë
                                                                       ë Ð®
                                                                          ·-
                                                                           ±²Ý ±²¼
                                                                                 ·¬
                                                                                  ·±
                                                                                   ²                                                                       è
                                                                                                                                                           êíÜ×
                                                                                                                                                              ÉÝñ
                                                                                                                                                                Ü×
                                                                                                                                                                 ÉÉø
                                                                                                                                                                   ìðëø
                                                                                                                                                                      ¹÷
                                                                                                                                                                       ÷
    ìê
     ðÜ »°±®
           ¬¿¬
             ·
             ±²                     Í´
                                     ¿²¼»®
    ìéðÎ¿½µ
          »¬»»
             ®×
              ²º́
                «ó   ïëîÎ»½±ª»
                             ®§±º                    í
                                                     èëÐ®±°»®
                                                            ¬§Ü¿³¿¹»  ëê
                                                                       ð Ý·
                                                                          ª·
                                                                           ´Ü»¬¿·
                                                                                ²»»                                                                        è
                                                                                                                                                           êìÍ
                                                                                                                                                             Í×
                                                                                                                                                              ÜÌ·
                                                                                                                                                                ¬
                                                                                                                                                                ´»ÈÊ
                                                                                                                                                                   ×
                                    íí
                                     ð Ú»
                                        ¼òÛ³°±́§
                                               »®-
                                                 ù   Ð
                                                     ®±¼«½
                                                         ¬Ô·
                                                           ¿¾·´
                                                              ·¬
                                                               §      Ý±²¼·
                                                                          ¬·
                                                                           ±²-±º
    »²½»
       ¼úÝ ±®
            ®«°
              ¬Ñ®¹ò  Ü »
                       º¿
                        « ´
                          ¬
                          »¼ Í
                             ¬«¼»
                                ²¬  Ô·
                                     ¿¾·
                                       ´·
                                        ¬
                                        §
                     Ô±¿²øÛ
                          ¨½ò́
                             Ê»¬
                               ò
                               ÷                                      Ý±²º
                                                                         ·²»
                                                                           ³» ²¬                                                                           è
                                                                                                                                                           êëÎ
                                                                                                                                                             Í×ø
                                                                                                                                                               ìðëø
                                                                                                                                                                  ¹÷
                                                                                                                                                                   ÷
    ìè
     ðÝ ±²-
          «³»®Ý®»
                ¼·¬                                  ÞßÒÕÎ ËÐÌÝÇ
                                    íì
                                     ð Ó¿®
                                         ·²»                         Ú
                                                                     ÑÎÚ Û
                                                                         ×ÌËÎÛñ
                                                                              ÐÛÒßÔÌÇ
    ìç
     ðÝ ¿¾´
          »ñ
           Í¿¬ÌÊ     ïëíÎ»½±ª
                            »®§±º                    ì
                                                     îîß°° »
                                                           ¿´îè                                                                                              Ú
                                                                                                                                                             ÛÜÛ
                                                                                                                                                               ÎßÔÌ
                                                                                                                                                                  ßÈÍ
                                                                                                                                                                    Ë×Ì
                                                                                                                                                                      Í
                                    íì
                                     ë Ó¿®
                                         ·²»Ð®±¼
                                               «½¬   ËÍ
                                                      Ýï ë
                                                         è
                     Ñª»®
                        °¿§³»²¬±º   Ô·
                                     ¿¾·
                                       ´·
                                        ¬
                                        §                             êî
                                                                       ë Ü®«
                                                                           ¹ Î
                                                                             » ´
                                                                               ¿¬
                                                                                »¼                                                                         è
                                                                                                                                                           éðÌ¿¨
                                                                                                                                                               »-ø
                                                                                                                                                                 ËòÍò
                                                                                                                                                                    Ð´
                                                                                                                                                                     ¿·
                                                                                                                                                                      ²¬·
                                                                                                                                                                        º
                                                                                                                                                                        º±®
    èë
     ðÍ »½«
          ®·
           ¬·
            »-ñ
              Ý±³ó   Ê»¬ò
                        Þ»²»º
                            ·¬
                             -                       ì
                                                     îíÉ·¬¸¼®
                                                            ¿©¿´îè    Í»
                                                                       ·¦«®
                                                                          »±ºÐ®±
                                                                               °»®¬
                                                                                  §îï                                                                      Ü»
                                                                                                                                                            º»²
                                                                                                                                                              ¼¿²¬
                                                                                                                                                                 ÷
    ³±¼·
       ¬·
        »-ñ
          Û¨½¸
             ¿²¹»                   íëðÓ±¬±®Ê»¸·
                                               ½´
                                                »    ËÍ
                                                      Ýï ë
                                                         é            ËÍÝèèï
                     ïêðÍ¬±
                          ½µ¸±´
                              ¼»®
                                -ù                                                                                                                         è
                                                                                                                                                           éï×Î
                                                                                                                                                              ÍóÌ
                                                                                                                                                                ¸·®
                                                                                                                                                                  ¼Ð¿®
                                                                                                                                                                     ¬§î
                                                                                                                                                                       êËÍÝ
    èçðÑ¬¸»®
           Í¬¿¬
              «¬
               ±®§    Í
                      «·¬
                        -           íëëÓ±¬±®Ê»¸·
                                               ½´
                                                »     Ý
                                                      ×Ê×
                                                        Ô Î×
                                                           ÙØ ÌÍ      êçðÑ¬¸»
                                                                            ®                                                                              é
                                                                                                                                                           êðç
    ß½¬
      ·±²
        -                           Ð®
                                     ±¼«½¬Ô·
                                           ¿¾·´
                                              ·
                                              ¬§
                      ï
                      çðÑ¬¸»®                        ì
                                                     ìðÑ ¬
                                                         ¸»®Ý·
                                                             ª·´
                                                               Î·
                                                                ¹¸¬-      ÔßÞÑ Î
    èçïß¹®·
          ½«´
            ¬«
             ®¿´
               ß½¬-                 íê
                                     ð Ñ¬
                                        ¸»®Ð »
                                             ®-
                                              ±²¿´
                      Ý
                      ±²¬®
                         ¿½¬        ×
                                    ²¶
                                     «®§             ì
                                                     ìïÊ±¬·
                                                          ²¹          é
                                                                      ïð Ú¿
                                                                          ·®Ô
                                                                            ¿¾±®Í¬
                                                                                 ¿²¼¿
                                                                                    ®¼-
    èç
     íÛ ²ª·
          ®±
           ²³»²¬¿
                ´                                                     ß½
                                                                       ¬
    Ó¿¬¬
       »®
        -            ïçëÝ±²¬®
                            ¿½¬     íê
                                     î Ð»®
                                         -±²¿´×
                                              ²¶
                                               «®§
                                                 ó
                     Ð®±¼
                        «½¬Ô·
                            ¿¾·
                              ´·
                               ¬
                               §    Ó»¼Ó¿ °́
                                           ®
                                           ¿ ¬
                                             ·
                                             ½»      ì
                                                     ìîÛ³°±́§³»²¬     éî
                                                                       ð Ô¿
                                                                          ¾±®ñ
                                                                             Ó¹ ³¬ò
    èç
     ëÚ ®
        »»¼±³±º×
               ²º±ò                 íê
                                     ë Ð»
                                        ®-±²¿´
                                             ×²¶
                                               «®
                                                §ó   ì
                                                     ìíØ±«-·
                                                           ²¹ñ        Î»
                                                                       ´¿¬
                                                                         ·±²-
    ß½
     ¬               ïçêÚ®¿
                          ²½¸·
                             -»                      ß
                                                     ½½±³³± ¼
                                                            ¿ ¬
                                                              ·
                                                              ±²-
                                    Ð®
                                     ±¼«½¬Ô·
                                           ¿¾·
                                             ´·
                                              ¬§                      é
                                                                      ìð Î¿
                                                                          ·´
                                                                           ©¿§Ô¿¾±®ß
                                                                                   ½¬
    èç
     êß ®
        ¾ ·
          ¬
          ®¿¬
            ·±
             ²       Î
                     ÛßÔÐÎÑ ÐÛ
                             ÎÌÇ                     ì
                                                     ìëß³» ®
                                                           ·½
                                                            ¿²© ·
                                                                ¬¸
                                    íê
                                     é Ø»¿
                                         ´¬¸Ý¿®
                                              »ñ                      é
                                                                      ëï Ú¿
                                                                          ³ ·
                                                                            ´
                                                                            §¿ ²
                                                                               ¼ Ó»¼·
                                                                                    ½¿
                                                                                     ´
                     îïðÔ¿²¼        Ð¸
                                     ¿®³¿½»«¬·
                                             ½¿
                                              ´      Ü·
                                                      -¿
                                                       ¾·´
                                                         ·
                                                         ¬·»
                                                           -ó
    è
    ççß ¼³·
          ²òÐ®
             ±½»¼«®
                  »-                                 Û
                                                     ³°±́§³»²¬        Ô
                                                                      »¿ª»ß½¬
                     Ý±²¼»³²¿¬·
                              ±²    Ð»
                                     ®-±²¿
                                         ´×²¶
                                            «®§
    ß½
     ¬ñ
      Î»ª·
         »©±ºß°°»¿´
                  ±º                Ð®
                                     ±¼«½¬Ô·
                                           ¿¾·
                                             ´·
                                              ¬§     ì
                                                     ìêß³» ®
                                                           ·½
                                                            ¿²© ·
                                                                ¬¸    é
                                                                      çð Ñ¬
                                                                          ¸»®Ô¿¾±®
    ß¹
     »²½§Ü»½·
            -·
             ±²      îîðÚ±®
                          »½±́
                             -«®
                               »                                      Ô
                                                                      ·¬
                                                                       ·¹¿¬
                                                                          ·±
                                                                           ²
                                    íê
                                     è ß-
                                        ¾»-¬
                                           ± -       Ü·
                                                      -¿
                                                       ¾·´
                                                         ·
                                                         ¬·»
                                                           -ó
                                                            Ñ ¬
                                                              ¸»®
    ç
    ëðÝ ±²-
          ¬·
           ¬«
            ¬·
             ±²¿´
                ·¬
                 §±º îíðÎ»²¬Ô»
                             ¿-»ú   Ð»
                                     ®-±²¿
                                         ´×²¶
                                            «®§                       éç
                                                                       ï Û³°±́
                                                                             §»»Î»¬
                                                                                  ò×
                                                                                   ²½ò
    Í
    ¬¿¬
      »Í¬¿¬
          «¬
           »-                                        ì
                                                     ìèÛ¼«½¿¬
                                                            ·±²       Í»
                                                                       ½«®·
                                                                          ¬§ß½¬
                     Û¶
                      »½¬
                        ³» ²¬       Ð®
                                     ±¼«½¬Ô·
                                           ¿¾·
                                             ´·
                                              ¬§

Ú
ÑÎÑÚ
   Ú×Ý
     Û ËÍ
        ÛÑÒÔ
           Çæ                                  Ý
                                               ¿-»Ò«
                                                   ³¾»
                                                     ®æ
Ý
Êóé
  ï ø
    ðëñ
      ïé÷                                                                      Ý
                                                                               ×Ê×
                                                                                 ÔÝÑÊÛ
                                                                                     ÎÍØÛ
                                                                                        ÛÌ                                                                          Ð
                                                                                                                                                                    ¿¹»ï±º
                                                                                                                                                                         í
          Case 8:19-cv-02365-DOC-JDE
                         ËÒ×
                           ÌÛÜÍÌ
                               ßÌÛÍÜ×Í
                                     ÌDocument
                                      Î×
                                       ÝÌ Ý
                                          Ñ ËÎÌ2Ý
                                               ôÛÒFiled
                                                   ÌÎßÔ 12/09/19
                                                        Ü×
                                                         Í ÌÎ×
                                                             ÝÌÑ Page
                                                                 ÚÝßÔ
                                                                    ×Ú2Î
                                                                      Ñ of×
                                                                        Ò ß3 Page ID #:50
                                                             Ý
                                                             ×Ê×
                                                               ÔÝÑÊÛ
                                                                   ÎÍØÛ
                                                                      ÛÌ

Ê
××
 ×òÊ
   ÛÒËæ
      ÛÇ±
        «®¿
          ²-©»
             ®-¬
               ±¬¸
                 »¯«
                   »-¬
                     ·
                     ±²-
                       ¾»±́
                          ©©·
                            ´
                            ´¼»
                              ¬»®
                                ³·²
                                  »¬¸
                                    »¼·
                                      ª·
                                       -·
                                        ±²±º
                                           ¬¸»Ý±
                                               «®¬
                                                 ¬±©¸·
                                                     ½¸¬
                                                       ¸·
                                                        -½¿
                                                          -»©·
                                                             ´
                                                             ´¾»·
                                                                ²·
                                                                 ¬·
                                                                  ¿´
                                                                   ´
                                                                   §¿-
                                                                     -·
                                                                      ¹²»
                                                                        ¼òÌ
                                                                          ¸·-
                                                                            ·²·
                                                                              ¬
                                                                              ·¿´
                                                                                ¿--
                                                                                  ·
                                                                                  ¹²³»
                                                                                     ²¬·
                                                                                       --
                                                                                        «¾¶
                                                                                          »½
                                                                                           ¬
¬
±½¸
  ¿²¹
    »ô·
      ²¿½
        ½±®
          ¼¿²
            ½»©·
               ¬¸¬
                 ¸»Ý±
                    «®¬
                      ù
                      -Ù»
                        ²»®
                          ¿´
                           Ñ®¼
                             »®-
                               ô«°
                                 ±²®
                                   »ª·
                                     »©¾
                                       §¬¸
                                         »Ý±
                                           «®¬
                                             ±º§
                                               ±«®
                                                 Ý±³°
                                                    ´¿·
                                                      ²¬±
                                                        ®Ò±
                                                          ¬·
                                                           ½»±
                                                             ºÎ»
                                                               ³±ª
                                                                 ¿ò́
ÏËÛÍ
   Ì×ÑÒßæÉ¿-¬
            ¸·
             -½¿
               -»®
                 »³±
                   ª»¼
º
®±³-¬
    ¿¬»½
       ±«®
         ¬á                                      Í
                                                 ÌßÌ
                                                   ÛÝß
                                                     ÍÛÉß
                                                        Í Ð
                                                          ÛÒÜ×
                                                             ÒÙ×
                                                               ÒÌØÛÝÑËÒÌ
                                                                       ÇÑÚ
                                                                         æ                      ×
                                                                                                Ò×
                                                                                                 Ì×
                                                                                                  ßÔÜ×
                                                                                                     Ê×
                                                                                                      Í×
                                                                                                       ÑÒ×
                                                                                                         ÒÝß
                                                                                                           ÝÜ×
                                                                                                             Íæ
              Ç
              »-      Ò±
                                      Ô
                                      ±-ß
                                        ²¹»
                                          ´»
                                           -ôÊ
                                             »²¬
                                               «®
                                                ¿ô
                                                 Í¿²
                                                   ¬¿Þ
                                                     ¿®¾
                                                       ¿®¿
                                                         ô±®
                                                           Í¿²Ô
                                                              «·
                                                               -Ñ¾
                                                                 ·-
                                                                  °±                                      É»
                                                                                                           -¬
                                                                                                            »®
                                                                                                             ²
×
ºþ
 ²±ôþ
    -µ·
      °¬±Ï«»-¬
             ·
             ±²Þò×
                 ºþ
                  §»-ô
                     þ½
                      ¸»½µ¬
                          ¸»
¾
±¨¬±¬
    ¸»®·
       ¹¸¬¬
          ¸ ¿
            ¬¿°°
               ´·
                »-
                 ô»²¬
                    »®¬
                      ¸»              Ñ®
                                       ¿²¹
                                         »                                                                Í
                                                                                                          ±«¬
                                                                                                            ¸»®
                                                                                                              ²
½
±®®
  »-
   °±²¼·
       ²¹¼·
          ª ·
            -·
             ±²·
               ²®»
                 -°±²
                    -»¬±
Ï«
 »-¬
   ·±²Û
      ô¾»±́
          ©ô¿²¼½
               ±²¬
                 ·²«
                   »º®
                     ±³¬¸»®
                          »ò          Î
                                      ·ª
                                       »®-
                                         ·
                                         ¼»±
                                           ®Í¿
                                             ²Þ»
                                               ®²¿
                                                 ®¼·
                                                   ²±                                                     Û
                                                                                                          ¿-¬
                                                                                                            »®
                                                                                                             ²



ÏËÛ
  ÍÌ×ÑÒÞæ×
         -¬¸»Ë²·
               ¬»
                ¼Í¬¿
                   ¬»-
                     ô±®Þ
                        òïòÜ±ë
                             ðû±®³±®
                                   »±º¬
                                      ¸»¼
                                        »º»
                                          ²¼¿
                                            ²¬-
                                              © ¸
                                                ± ®
                                                  »-
                                                   ·¼
                                                    »·²                          Ç
                                                                                 ÛÍòÇ±
                                                                                     «®½
                                                                                       ¿-»©·
                                                                                           ´
                                                                                           ´·
                                                                                            ²·
                                                                                             ¬·
                                                                                              ¿´
                                                                                               ´
                                                                                               § ¾
                                                                                                 » ¿
                                                                                                   --
                                                                                                    ·¹²
                                                                                                      »¼¬±¬
                                                                                                          ¸»Í±«¬¸»®
                                                                                                                  ²Ü·ª
                                                                                                                     ·-
                                                                                                                      ·±
                                                                                                                       ²ò
±
²»±º·
    ¬-¿¹»
        ²½·
          »-±®»
              ³°±́§
                  »»-¿ ¬
                     ô  ¸»¼·
                           -¬
                            ®·
                             ½¬
                              ®»-
                                ·
                                ¼»·
                                  ²Ñ®¿
                                     ²¹»Ý±
                                         òá                                      Û
                                                                                 ²¬»
                                                                                   ®þÍ
                                                                                     ±«¬
                                                                                       ¸»®
                                                                                         ²þ·
                                                                                           ²®»
                                                                                             -°±
                                                                                               ²-»¬
                                                                                                  ± Ï«
                                                                                                     »-¬
                                                                                                       ·±
                                                                                                        ² Û
                                                                                                          ô¾»±́
                                                                                                              © ô
                                                                                                                ¿²¼½±
                                                                                                                    ²¬·
                                                                                                                      ²«»
Ð
Ôß×ÒÌ
    ×ÚÚ·
       ²¬¸·
          -¿½
            ¬·
             ±²á                                                                 º
                                                                                 ®
                                                                                 ±³¬¸»®
                                                                                      »ò
                                  ½¸»½µ ±²» ±º¬¸» ¾±¨»- ¬± ¬¸» ®·¹¸¬
             Ç
             »-       Ò±
                                                                                 ÒÑòÝ
                                                                                    ±²¬
                                                                                      ·
                                                                                      ²«»¬
                                                                                         ±Ï«
                                                                                           »-¬
                                                                                             ·
                                                                                             ±²Þò
                                                                                                îò

                         Þ
                         òîòÜ±ë
                              ðû± ®
                                  ³±®»±º¬
                                        ¸»¼»
                                           º»²
                                             ¼¿²¬
                                                -©¸±®»
                                                     -·
                                                      ¼»·
                                                        ²                        Ç
                                                                                 ÛÍòÇ±
                                                                                     «®½¿
                                                                                        -»©·
                                                                                           ´
                                                                                           ´·
                                                                                            ²·¬
                                                                                              ·
                                                                                              ¿´
                                                                                               ´§¾
                                                                                                 » ¿
                                                                                                   --
                                                                                                    ·¹
                                                                                                     ²»¼¬
                                                                                                        ±¬¸»Û
                                                                                                            ¿ -
                                                                                                              ¬»®
                                                                                                                ²Ü·ª
                                                                                                                   ·-
                                                                                                                    ·±
                                                                                                                     ²ò
×
ºþ
 ²±ô
   þ-µ
     ·°¬
       ±Ï«»-
           ¬·
            ±²Ýò
               ×ºþ
                 §»-
                   ô
                   þ¿²
                     -©»
                       ® ¬
                         ¸»¼·
                            -¬
                             ®·
                              ½¬
                               ®»-
                                 ·¼
                                  » ·
                                    ²Î·
                                      ª»®
                                        -·
                                         ¼»¿
                                           ²¼ñ±®
                                               Í¿²Þ»
                                                   ®²¿
                                                     ®¼·
                                                       ²±                        Û
                                                                                 ²¬»
                                                                                   ®þÛ
                                                                                     ¿-¬
                                                                                       »®
                                                                                        ²þ·
                                                                                          ²®»
                                                                                            -°±²
                                                                                               -»¬
                                                                                                 ±Ï«»-
                                                                                                     ¬·
                                                                                                      ±²Ûô
                                                                                                         ¾»±́
                                                                                                            © ô
                                                                                                              ¿²¼½±
                                                                                                                  ²¬·
                                                                                                                    ²«»
Ï«
 »-¬
   ·
   ±²Þò
      ïô¿
        ¬®·
          ¹¸¬
            ò            Ý
                         ±«²¬
                            ·»
                             -áøÝ
                                ±²-·
                                   ¼»®¬
                                      ¸»¬
                                        ©±½±«²¬
                                              ·
                                              »-¬±
                                                 ¹»¬
                                                   ¸»®
                                                     ò÷                          º
                                                                                 ®
                                                                                 ±³¬¸»®
                                                                                      »ò

                                  ½¸»½µ ±²» ±º¬¸» ¾±¨»- ¬± ¬¸» ®·¹¸¬             ÒÑòÇ
                                                                                    ±«®
                                                                                      ½¿-
                                                                                        »©·
                                                                                          ´´
                                                                                           ·²
                                                                                            ·¬
                                                                                             ·¿
                                                                                              ´´
                                                                                               §¾»¿
                                                                                                  --
                                                                                                   ·¹
                                                                                                    ²»¼¬
                                                                                                       ±¬¸»É»-¬
                                                                                                              »®²Ü·
                                                                                                                  ª·
                                                                                                                   -·
                                                                                                                    ±²ò
                                                                                 Û
                                                                                 ²¬»
                                                                                   ®þÉ»
                                                                                      -¬
                                                                                       »®
                                                                                        ²þ·
                                                                                          ²®»
                                                                                            -°±²
                                                                                               -»¬
                                                                                                 ±Ï«»-
                                                                                                     ¬·
                                                                                                      ±²Û
                                                                                                        ô¾»±́
                                                                                                            © ô
                                                                                                              ¿²¼½
                                                                                                                 ±²¬
                                                                                                                   ·²«
                                                                                                                     »
                                                                                 º
                                                                                 ®
                                                                                 ±³¬¸»®
                                                                                      »ò

ÏËÛ
  ÍÌ×
    ÑÒÝæ×-¬
          ¸»Ë²·¬
               »¼Í¬¿
                   ¬»-
                     ô±®Ý
                        òïòÜ±ë
                             ðû±®³±
                                  ®»±º
                                     ¬¸»°´
                                         ¿·
                                          ²¬
                                           ·º
                                            º
                                            -©¸±®
                                                »-
                                                 ·¼
                                                  »·²¬
                                                     ¸»                          Ç
                                                                                 ÛÍòÇ±
                                                                                     «®½
                                                                                       ¿-»©·
                                                                                           ´
                                                                                           ´·
                                                                                            ²·
                                                                                             ¬·
                                                                                              ¿´
                                                                                               ´
                                                                                               § ¾
                                                                                                 » ¿
                                                                                                   --
                                                                                                    ·¹²
                                                                                                      »¼¬±¬
                                                                                                          ¸»Í±«¬¸»®
                                                                                                                  ²Ü·ª
                                                                                                                     ·-
                                                                                                                      ·±
                                                                                                                       ²ò
±
²»±º·
    ¬-¿
      ¹»²½
         ·»
          -±®»³°±́
                 §»»-¿ ¼
                     ô  ·-
                         ¬®
                          ·½
                           ¬®»
                             -·
                              ¼»·
                                ²Ñ®
                                  ¿²¹
                                    »Ý±ò
                                       á                                         Û
                                                                                 ²¬»
                                                                                   ®þÍ
                                                                                     ±«¬
                                                                                       ¸»®
                                                                                         ²þ·
                                                                                           ²®»
                                                                                             -°±
                                                                                               ²-»¬
                                                                                                  ± Ï«
                                                                                                     »-¬
                                                                                                       ·±
                                                                                                        ² Û
                                                                                                          ô¾»±́
                                                                                                              © ô
                                                                                                                ¿²¼½±
                                                                                                                    ²¬·
                                                                                                                      ²«»
ÜÛ
 ÚÛÒÜßÒÌ·
        ²¬¸
          ·-¿
            ½¬·
              ±²á                                                                º
                                                                                 ®
                                                                                 ±³¬¸»®
                                                                                      »ò
                                  ½¸»½µ ±²» ±º¬¸» ¾±¨»- ¬± ¬¸» ®·¹¸¬
              Ç
              »-      Ò±
                                                                                 ÒÑòÝ
                                                                                    ±²¬
                                                                                      ·
                                                                                      ²«»¬
                                                                                         ±Ï«
                                                                                           »-¬
                                                                                             ·
                                                                                             ±²Ýò
                                                                                                îò

                         Ý
                         òîòÜ±ë
                              ðû±®³±®
                                    »±º¬
                                       ¸»°´
                                          ¿·
                                           ²¬·
                                             º
                                             º-©¸±®
                                                  »-·
                                                    ¼»·
                                                      ²¬¸
                                                        »                        Ç
                                                                                 ÛÍòÇ±
                                                                                     «®½¿
                                                                                        -»©·
                                                                                           ´
                                                                                           ´·
                                                                                            ²·¬
                                                                                              ·
                                                                                              ¿´
                                                                                               ´§¾
                                                                                                 » ¿
                                                                                                   --
                                                                                                    ·¹
                                                                                                     ²»¼¬
                                                                                                        ±¬¸»Û
                                                                                                            ¿ -
                                                                                                              ¬»®
                                                                                                                ²Ü·ª
                                                                                                                   ·-
                                                                                                                    ·±
                                                                                                                     ²ò
×
ºþ
 ²±ô
   þ-µ
     ·°¬
       ±Ï«»-
           ¬·
            ±²Üò×
                ºþ
                 §»-
                   ô
                   þ¿²
                     -©»
                       ® ¼
                         ·-
                          ¬®
                           ·½
                            ¬®»
                              -·
                               ¼»·
                                 ²Î·
                                   ª»®
                                     -·
                                      ¼»¿
                                        ²¼ñ±
                                           ®Í¿²Þ»
                                                ®²¿
                                                  ®¼·
                                                    ²±                           Û
                                                                                 ²¬»
                                                                                   ®þÛ
                                                                                     ¿-¬
                                                                                       »®
                                                                                        ²þ·
                                                                                          ²®»
                                                                                            -°±²
                                                                                               -»¬
                                                                                                 ±Ï«»-
                                                                                                     ¬·
                                                                                                      ±²Ûô
                                                                                                         ¾»±́
                                                                                                            © ô
                                                                                                              ¿²¼½±
                                                                                                                  ²¬·
                                                                                                                    ²«»
Ï«
 »-¬
   ·
   ±²Ýò
      ïô¿
        ¬®·
          ¹¸¬
            ò            Ý
                         ±«²¬
                            ·»
                             -áøÝ
                                ±²-
                                  ·¼
                                   »®¬
                                     ¸»¬©±½
                                          ±«²¬
                                             ·»
                                              -¬±¹
                                                 »¬¸
                                                   »®ò
                                                     ÷                           º
                                                                                 ®
                                                                                 ±³¬¸»®
                                                                                      »ò

                                  ½¸»½µ ±²» ±º¬¸» ¾±¨»- ¬± ¬¸» ®·¹¸¬             ÒÑòÇ
                                                                                    ±«®
                                                                                      ½¿-
                                                                                        »©·
                                                                                          ´´
                                                                                           ·²
                                                                                            ·¬
                                                                                             ·¿
                                                                                              ´´
                                                                                               §¾»¿
                                                                                                  --
                                                                                                   ·¹
                                                                                                    ²»¼¬
                                                                                                       ±¬¸»É»-¬
                                                                                                              »®²Ü·
                                                                                                                  ª·
                                                                                                                   -·
                                                                                                                    ±²ò
                                                                                 Û
                                                                                 ²¬»
                                                                                   ®þÉ»
                                                                                      -¬
                                                                                       »®
                                                                                        ²þ·
                                                                                          ²®»
                                                                                            -°±²
                                                                                               -»¬
                                                                                                 ±Ï«»-
                                                                                                     ¬·
                                                                                                      ±²Û
                                                                                                        ô¾»±́
                                                                                                            © ô
                                                                                                              ¿²¼½
                                                                                                                 ±²¬
                                                                                                                   ·²«
                                                                                                                     »
                                                                                 º
                                                                                 ®
                                                                                 ±³¬¸»®
                                                                                      »ò
                                                                                ßò            Þò          Ýò
                                                                                         Î·ª
                                                                                           »®-
                                                                                             ·
                                                                                             ¼»±®Í¿
                                                                                                  ² Ô±-ß²¹
                                                                                                         »´»
                                                                                                           -ôÊ
                                                                                                             »²¬
                                                                                                               «®¿
                                                                                                                 ô
ÏËÛ
  ÍÌ×
    ÑÒÜæÔ
        ±½¿
          ¬·
           ±²±
             º°´
               ¿·
                ²¬
                 ·º
                  º-¿
                    ²¼¼
                      »º»
                        ²¼¿
                          ²¬-
                            á                                             Ñ®
                                                                           ¿²¹
                                                                             »Ý±
                                                                               «²¬
                                                                                 §       Þ
                                                                                         »®²
                                                                                           ¿®¼
                                                                                             ·²±Ý±
                                                                                                 «²¬
                                                                                                   § Í
                                                                                                     ¿²¬
                                                                                                       ¿Þ¿®
                                                                                                          ¾¿®
                                                                                                            ¿ô±®
                                                                                                               Í¿²
                                                                                                     Ô«·
                                                                                                       -Ñ¾·
                                                                                                          -°
                                                                                                           ± Ý±
                                                                                                              «²¬
                                                                                                                §
×
²¼·
  ½¿
   ¬»¬
     ¸»±́
        ½¿¬
          ·±
           ²ø-
             ÷·
              ²©¸·
                 ½¸ëð
                    û± ®
                       ³±®»±º
                            °´¿·²¬·ºº- © ¸± ®»- ·¼» ·² ¬¸·- ¼·- ¬®·½¬
®
»-
 ·¼»
   òøÝ
     ¸»½
       µ« °¬
           ±¬©±¾±
                ¨»-
                  ô±®
                    ´»
                     ¿ª»¾´
                         ¿²
                          µ·º
                            ²± ²» ± º ¬¸ »-» ½¸  ±·
                                                  ½ » - ¿° °´§ ò÷
×
² ¼  ·
     ½ ¿¬»¬
          ¸»±́
             ½¿¬
               ·
               ±²ø
                 -÷·
                   ²©¸·
                      ½¸ëð
                         û±®³±®»±
                                º¼»º»²¼¿²¬- © ¸± ®»- ·¼» ·² ¬¸·-
         »
¼·- ¬®·½¬®-
          ·¼»
            òøÝ¸
               »½µ«
                  ° ¬
                    ±¬©±¾±
                         ¨»-
                           ô±®
                             ´»
                              ¿ª»¾´
                                  ¿² µ·
                                      º²± ² » ±º¬¸ » -» ½ ¸± ·
                                                             ½ » -
¿°  ° ´
      § ò
        ÷

           Üò
            ïò×
              -¬¸
                »®»¿
                   ¬´»
                     ¿-¬
                       ±²»¿
                          ²-©»
                             ®·²Ý
                                ±´«
                                  ³²ßá                                         Üò
                                                                                îò×
                                                                                  -¬¸
                                                                                    »®»¿
                                                                                       ¬´»
                                                                                         ¿-¬
                                                                                           ±²»¿
                                                                                              ²-©»
                                                                                                 ®·²Ý
                                                                                                    ±´«
                                                                                                      ³²Þ
                                                                                                        á
                         x   Ç
                             »-       Ò±                                                  Ç
                                                                                          »-         Ò±
              ×
              ºþ
               §»-
                 ô
                 þ§±
                   «®½
                     ¿-»©·
                         ´
                         ´·
                          ²·
                           ¬·
                            ¿´
                             ´
                             §¾»¿
                                --
                                 ·¹
                                  ²»¼¬
                                     ±¬¸
                                       »                                        ×
                                                                                ºþ
                                                                                 §»-
                                                                                   ô
                                                                                   þ§±
                                                                                     «®½
                                                                                       ¿-»©·
                                                                                           ´
                                                                                           ´·
                                                                                            ²·
                                                                                             ¬·
                                                                                              ¿´
                                                                                               ´
                                                                                               §¾»¿
                                                                                                  --
                                                                                                   ·¹
                                                                                                    ²»¼¬
                                                                                                       ±¬¸
                                                                                                         »
                       Í
                       ÑËÌ
                         ØÛÎ
                           ÒÜ×
                             Ê×
                              Í×
                               ÑÒò                                                     Û
                                                                                       ßÍÌ
                                                                                         ÛÎÒÜ×
                                                                                             Ê×
                                                                                              Í×
                                                                                               ÑÒò
   Û
   ²¬»
     ®þÍ
       ±«¬
         ¸»®
           ²þ·
             ²®»
               -°±
                 ²-»¬
                    ±Ï«
                      »-¬
                        ·
                        ±²Û
                          ô¾»±́
                              © ô
                                ¿²¼½
                                   ±²¬
                                     ·
                                     ²«»º
                                        ®±
                                         ³¬¸
                                           »®»
                                             ò                                  Û
                                                                                ²¬»
                                                                                  ®þÛ
                                                                                    ¿-¬
                                                                                      »®
                                                                                       ²þ·
                                                                                         ²®»
                                                                                           -°±
                                                                                             ²-»¬
                                                                                                ±Ï«
                                                                                                  »-¬
                                                                                                    ·
                                                                                                    ±²Û
                                                                                                      ô¾»±́
                                                                                                          © ò
                   ×
                   ºþ
                    ²±ô
                      þ¹±¬
                         ±¯«
                           »-¬
                             ·
                             ±²Üî¬
                                 ±¬¸
                                   »®·
                                     ¹¸¬
                                       ò                                      ×
                                                                              ºþ
                                                                               ²±ô
                                                                                 þ§
                                                                                  ±«®
                                                                                    ½¿-
                                                                                      »©·
                                                                                        ´
                                                                                        ´¾»¿
                                                                                           --
                                                                                            ·¹
                                                                                             ²»¼¬
                                                                                                ±¬¸
                                                                                                  »ÉÛ
                                                                                                    ÍÌÛ
                                                                                                      ÎÒÜ×
                                                                                                         Ê×
                                                                                                          Í×
                                                                                                           ÑÒò
                                                                                Û
                                                                                ²¬»
                                                                                  ®þÉ»
                                                                                     -¬
                                                                                      »®
                                                                                       ²þ·
                                                                                         ²®»
                                                                                           -°±
                                                                                             ²-»¬
                                                                                                ±Ï«
                                                                                                  »-¬
                                                                                                    ·
                                                                                                    ±²Û
                                                                                                      ô¾»±́
                                                                                                          © ò


ÏËÛ
  ÍÌ×
    ÑÒÛ
      æ×
       ²·
        ¬·
         ¿´
          Ü·ª
            ·-
             ·±²
               á                                                                     ×
                                                                                     Ò×
                                                                                      Ì×
                                                                                       ßÔÜ×
                                                                                          Ê×
                                                                                           Í×
                                                                                            ÑÒ×
                                                                                              ÒÝß
                                                                                                ÝÜ

Û
²¬»
  ®¬¸
    »·²
      ·¬
       ·¿
        ´¼·
          ª·
           -·
            ±²¼»
               ¬»®
                 ³·²
                   »¼¾§Ï«
                        »-¬
                          ·
                          ±²ßô
                             ÞôÝ
                               ô±®
                                 Ü¿¾
                                   ±ª»
                                     æ                                                    Southern
ÏËÛ
  ÍÌ×
    ÑÒÚ
      æÒ±
        ®¬¸
          »®²Ý
             ±«²
               ¬·
                »-
                 á
Ü±ë
  ðû±
    ®³±
      ®»±
        º°´
          ¿·
           ²¬
            ·º
             º
             -±®
               ¼»º
                 »²¼
                   ¿²¬
                     -·
                      ²¬¸
                        ·-¼
                          ·-
                           ¬®
                            ·½
                             ¬®»
                               -·
                                ¼»·
                                  ²Ê»
                                    ²¬«
                                      ®¿ô
                                        Í¿²
                                          ¬¿Þ
                                            ¿®¾
                                              ¿®¿
                                                ô±®
                                                  Í¿²Ô
                                                     «·
                                                      -Ñ¾
                                                        ·-
                                                         °±½
                                                           ±«²
                                                             ¬·
                                                              »-
                                                               á                                          Ç
                                                                                                          »-      X Ò±
Ý
Êóé
  ï ø
    ðëñ
      ïé÷                                                       Ý
                                                                ×Ê×
                                                                  ÔÝÑÊÛ
                                                                      ÎÍØÛ
                                                                         ÛÌ                                    Ð
                                                                                                               ¿¹»î±º
                                                                                                                    í
          Case 8:19-cv-02365-DOC-JDE
                         ËÒ×
                           ÌÛÜÍÌ
                               ßÌÛÍÜ×Í
                                     ÌDocument
                                      Î×
                                       ÝÌ Ý
                                          Ñ ËÎÌ2Ý
                                               ôÛÒFiled
                                                   ÌÎßÔ 12/09/19
                                                        Ü×
                                                         Í ÌÎ×
                                                             ÝÌÑ Page
                                                                 ÚÝßÔ
                                                                    ×Ú3Î
                                                                      Ñ of×
                                                                        Ò ß3 Page ID #:51
                                              Ý
                                              ×Ê×
                                                ÔÝÑÊÛ
                                                    ÎÍØÛ
                                                       ÛÌ

×
Èø
 ¿÷
  ò×
   ÜÛÒÌ
      ×ÝßÔÝßÍ
            ÛÍæ
              Ø¿-
                ¬¸·
                  -¿½
                    ¬·
                     ±²¾»
                        »²°®
                           »ª·
                             ±«-
                               ´
                               § º
                                 ·
                                 ´»
                                  ¼·²¬
                                     ¸·
                                      -½±
                                        «®á
                                          ¬                                         ÒÑ            Ç
                                                                                                  ÛÍ

     ×
     º§
      »-ô
        ´·
         -
         ¬½¿
           -»²
             «³¾
               »®ø
                 -÷
                  æ

×
Èø
 ¾÷
  òÎÛ
    ÔßÌ
      ÛÜÝ
        ßÍÛ
          Íæ×
            -¬
             ¸·
              -½¿
                -»®
                  »´
                   ¿¬
                    »¼ø
                      ¿-¼
                        »º·
                          ²»¼¾»±́
                                © ÷
                                  ¬±¿
                                    ²§½
                                      ·ª
                                       ·´
                                        ±®½
                                          ®·
                                           ³·²
                                             ¿´½
                                               ¿-»
                                                 ø-
                                                  ÷°®
                                                    »ª·
                                                      ±«-
                                                        ´
                                                        § º
                                                          ·
                                                          ´»
                                                           ¼·²¬
                                                              ¸·
                                                               -½±
                                                                 «®á
                                                                   ¬
                                                                    ÒÑ                          X Ç
                                                                                                  ÛÍ
     ×
     º§
      »-ô
        ´·
         -
         ¬½¿
           -»²
             «³¾
               »®ø
                 -÷
                  æ      8:19-cv-02356 and 8:19-cv-02358

     Ý
     ·ª·
       ´½
        ¿-»
          -¿®
            »®»
              ´¿
               ¬»¼©¸
                   »²¬
                     ¸»§ø
                        ½¸»
                          ½µ¿
                            ´´
                             ¬¸¿
                               ¬¿°
                                 °´§
                                   ÷æ

            ß
            òß®
              ·
              -»º
                ®±
                 ³¬¸
                   »-¿
                     ³»±
                       ®¿½±́
                           -
                           » ´
                             §®
                              »´
                               ¿¬
                                »¼¬
                                  ®¿
                                   ²-¿
                                     ½¬
                                      ·±
                                       ²ô¸
                                         ¿°°
                                           »²·
                                             ²¹ô
                                               ±®»
                                                 ª»²
                                                   ¬å

          X Þ
            òÝ¿
              ´´
               º±®
                 ¼»¬
                   »®
                    ³·²
                      ¿¬·
                        ±²±º
                           ¬¸»-
                              ¿³»±
                                 ®-«
                                   ¾-¬
                                     ¿²¬
                                       ·
                                       ¿´
                                        ´§®
                                          »´
                                           ¿¬
                                            »¼±®
                                               -·
                                                ³·´
                                                  ¿®
                                                   ¯«»
                                                     -¬
                                                      ·±
                                                       ²-±
                                                         º´¿
                                                           ©¿²
                                                             ¼ º
                                                               ¿½
                                                                ¬å
                                                                 ±®

            Ý
            òÚ±
              ®±¬
                ¸»®
                  ®»¿
                    -±²
                      -©±«
                         ´¼»
                           ²¬¿
                             ·´
                              -«¾
                                -¬¿
                                  ²¬·
                                    ¿´
                                     ¼«°
                                       ´·
                                        ½¿
                                         ¬·
                                          ±²±º
                                             ´¿
                                              ¾±®
                                                ·º
                                                 ¸»¿
                                                   ®¼¾§¼
                                                       ·º
                                                        º»
                                                         ®»²
                                                           ¬¶«
                                                             ¼¹»
                                                               -ò

     Ò±
      ¬»æ
        Ì¸¿
          ¬½¿
            -»-
              ³¿§·
                 ²ª
                  ±ª́
                    »¬¸
                      »-¿
                        ³»°
                          ¿¬»
                            ²¬ô
                              ¬®
                               ¿¼»
                                 ³¿®
                                   µô
                                    ±®½
                                      ±°§
                                        ®·
                                         ¹¸¬
                                           ·-²
                                             ±¬ô
                                               ·²·
                                                 ¬-
                                                  »º́
                                                    ô
                                                    -«º
                                                      º
                                                      ·½
                                                       ·»
                                                        ²¬¬
                                                          ±¼»
                                                            »³½
                                                              ¿-»
                                                                -®»
                                                                  ´¿
                                                                   ¬»¼
                                                                     ò



     ß½
      ·ª
       ·´
        º±®
          º»
           ·¬
            «®»½
               ¿-»¿
                  ²¼¿½
                     ®·
                      ³·²
                        ¿´½
                          ¿-»¿
                             ®»®
                               »´
                                ¿¬
                                 »¼©¸
                                    »²¬
                                      ¸»§ø
                                         ½¸»
                                           ½µ¿
                                             ´´
                                              ¬¸¿
                                                ¬¿°
                                                  °´§
                                                    ÷æ

            ß
            òß®
              ·
              -»º
                ®±
                 ³¬¸
                   »-¿
                     ³»±
                       ®¿½±́
                           -
                           » ´
                             §®
                              »´
                               ¿¬
                                »¼¬
                                  ®¿
                                   ²-¿
                                     ½¬
                                      ·±
                                       ²ô¸
                                         ¿°°
                                           »²·
                                             ²¹ô
                                               ±®»
                                                 ª»²
                                                   ¬å

            Þ
            òÝ¿
              ´´
               º±®
                 ¼»¬
                   »®
                    ³·²
                      ¿¬·
                        ±²±º
                           ¬¸»-
                              ¿³»±
                                 ®-«
                                   ¾-¬
                                     ¿²¬
                                       ·
                                       ¿´
                                        ´§®
                                          »´
                                           ¿¬
                                            »¼±®
                                               -·
                                                ³·´
                                                  ¿®
                                                   ¯«»
                                                     -¬
                                                      ·±
                                                       ²-±
                                                         º´¿
                                                           ©¿²
                                                             ¼ º
                                                               ¿½
                                                                ¬å
                                                                 ±®
            Ý
            ò×²ª
               ±ª́
                 »±²»±
                     ®³±®»¼»
                           º»²
                             ¼¿²
                               ¬-º
                                 ®
                                 ±³¬
                                   ¸»½
                                     ®·
                                      ³·²
                                        ¿´½
                                          ¿-»·
                                             ²½±
                                               ³³±
                                                 ² ¿
                                                   ²¼©±«
                                                       ´¼»²
                                                          ¬¿·
                                                            ´-
                                                             «¾-
                                                               ¬¿
                                                                ²¬·
                                                                  ¿´
                                                                   ¼«°
                                                                     ´·
                                                                      ½¿
                                                                       ¬·
                                                                        ±²±º
            ´
            ¿¾±
              ®·º
                ¸»¿®
                   ¼¾§¼·
                       º
                       º»®
                         »²¬
                           ¶«¼
                             ¹»-
                               ò


È
òÍ×
  ÙÒßÌ
     ËÎÛÑÚßÌ
           ÌÑÎÒÛ
               Ç
ø
ÑÎÍ
  ÛÔÚ
    óÎÛÐ
       ÎÛÍ
         ÛÒÌÛ
            ÜÔ×
              Ì×ÙßÒÌ
                   ÷æ ñ- ñ Î± ¾»®¬É òÜ ·½µ »®- ± ²ô
                                                  Ö®ò                     ÜßÌ
                                                                            Ûæ     12/09/2019

Ò±¬
  ·½
   »¬±Ý±«²-
          »ñ́
            Ð¿®
              ¬·
               »-æÌ
                  ¸»-«¾
                      ³·--
                         ·±
                          ² ±
                            º¬¸
                              ·-Ý
                                ·ª·
                                  ´Ý
                                   ±ª»®Í
                                       ¸»»¬
                                          ·-®
                                            »¯«
                                              ·®
                                               »¼¾§Ô
                                                   ±½¿
                                                     ´Î«
                                                       ´»í
                                                         óïò
                                                           Ì¸·
                                                             -Ú±
                                                               ®³ÝÊó
                                                                   éï¿²
                                                                      ¼ ¬
                                                                        ¸»·
                                                                          ²º±
                                                                            ®³¿¬·
                                                                                ±²½±²
                                                                                    ¬¿·
                                                                                      ²»¼¸»
                                                                                          ®»·
                                                                                            ²
²»
 ·¬
  ¸»®®
     »°´
       ¿½»
         -²±®-
             «°°´
                »³»²¬
                    -¬
                     ¸»º·
                        ´·
                         ²¹¿²
                            ¼-»®
                               ª·
                                ½»±º°´
                                     »¿
                                      ¼·²
                                        ¹-±®±
                                            ¬¸»
                                              ®°¿°
                                                 »®-
                                                   ¿-®
                                                     »¯«
                                                       ·®
                                                        »¼¾§´
                                                            ¿©ô
                                                              »¨½
                                                                »°¬
                                                                  ¿-°®
                                                                     ±ª·
                                                                       ¼»¼¾§±́
                                                                             ½¿´
                                                                               ®«´
                                                                                 »-±
                                                                                   º½±«
                                                                                      ®¬
                                                                                       òÚ±®
³±®
  »¼»¬
     ¿·´
       »¼·
         ²-¬
           ®«
            ½¬·
              ±²-
                ô-»
                  »-»
                    °¿®¿
                       ¬»·
                         ²-¬
                           ®«
                            ½¬·
                              ±²-
                                ¸»»¬ø
                                    ÝÊó
                                      ðéï
                                        ß÷ò




Õ
»§¬
  ±Í¬
    ¿¬
     ·-
      ¬·
       ½¿
        ´½±
          ¼»-
            ®»´
              ¿¬
               ·
               ²¹¬
                 ±Í±
                   ½·
                    ¿´
                     Í»½
                       «®·
                         ¬
                         §Ý¿
                           -»-
                             æ

   Ò¿
    ¬«®
      »±º
        Í«·
          ¬Ý±
            ¼» ß¾
                ¾®»
                  ª·¿
                    ¬·
                     ±²             Í«¾-
                                       ¬¿²¬
                                          ·ª
                                           »Í¬¿¬
                                               »³»²¬
                                                   ±ºÝ¿«-
                                                        »±ºß½¬
                                                             ·±
                                                              ²
                              ß
                              ´´½
                                ´¿
                                 ·³-º
                                    ±®¸»
                                       ¿´
                                        ¬¸·
                                          ²-«®
                                             ¿²½
                                               »¾»²»
                                                   º·
                                                    ¬-
                                                     øÓ»¼·
                                                         ½¿
                                                          ®»÷
                                                            «²¼»®
                                                                Ì·
                                                                 ¬´
                                                                  »ïèô
                                                                     Ð¿®
                                                                       ¬ßô
                                                                         ±º¬
                                                                           ¸»Í±
                                                                              ½·
                                                                               ¿´Í»
                                                                                  ½«®
                                                                                    ·
                                                                                    ¬§ß½
                                                                                       ¬ô
                                                                                        ¿-¿³»²
                                                                                             ¼»¼òß-́
                                                                                                   ±
                                                                                                   ô
     è
     êï             Ø×
                     ß        ·
                              ²½
                               ´«¼»½
                                   ´¿
                                    ·³-¾
                                       § ¸
                                         ±-°·
                                            ¬
                                            ¿-́
                                              ô-
                                               µ·
                                                ´´
                                                 »¼²«
                                                    ®-
                                                     ·²¹º
                                                        ¿½·
                                                          ´
                                                          ·¬
                                                           ·
                                                           »-ô
                                                             »¬½
                                                               òô
                                                                º±®
                                                                  ½»®
                                                                    ¬·
                                                                     º
                                                                     ·½
                                                                      ¿¬
                                                                       ·±
                                                                        ² ¿
                                                                          -°®
                                                                            ±ª·
                                                                              ¼»®
                                                                                -±º
                                                                                  -»®
                                                                                    ª·
                                                                                     ½»
                                                                                      -«²¼»
                                                                                          ®¬¸
                                                                                            »°®±
                                                                                               ¹®¿³ò
                              ø
                              ìîËò
                                 Íò
                                  Ýòïç
                                     íëÚ
                                       Úø¾
                                         ÷÷

     è
     êî             Þ
                    Ô         ß
                              ´´½
                                ´¿
                                 ·³-
                                   º±®
                                     þÞ´
                                       ¿½
                                        µÔ«
                                          ²¹þ
                                            ¾»²
                                              »º·
                                                ¬
                                                -«²
                                                  ¼»®
                                                    Ì·
                                                     ¬´
                                                      »ìô
                                                        Ð¿®
                                                          ¬Þô
                                                            ±º¬
                                                              ¸»Ú
                                                                »¼»
                                                                  ®¿´
                                                                    Ý±¿
                                                                      ´Ó·
                                                                        ²»Ø»
                                                                           ¿´
                                                                            ¬¸¿
                                                                              ²¼Í
                                                                                ¿º
                                                                                 »¬
                                                                                  §ß½
                                                                                    ¬±º
                                                                                      ïçê
                                                                                        çòø
                                                                                          íðËò
                                                                                             Íò
                                                                                              Ýò
                              ç
                              îí÷
                              ß
                              ´´½
                                ´¿
                                 ·³-
                                   º·
                                    ´»
                                     ¼¾§·²
                                         -«®
                                           »¼©±®
                                               µ»®
                                                 -º
                                                  ±®¼·
                                                     -
                                                     ¿¾·
                                                       ´·
                                                        ¬
                                                        §·²
                                                          -«®
                                                            ¿²½
                                                              »¾»
                                                                ²»º
                                                                  ·¬
                                                                   -«²
                                                                     ¼»®Ì·
                                                                         ¬
                                                                         ´»î±
                                                                            º¬¸
                                                                              »Í±
                                                                                ½·
                                                                                 ¿´
                                                                                  Í»½
                                                                                    «®·
                                                                                      ¬
                                                                                      §ß½
                                                                                        ¬ô
                                                                                         ¿-¿
                                                                                           ³»²
                                                                                             ¼»¼
                                                                                               å°´
                                                                                                 «-
     è
     êí             Ü×
                     ÉÝ       ¿
                              ´´
                               ½´
                                ¿·
                                 ³-º·
                                    ´
                                    »¼º±
                                       ®½¸·
                                          ´
                                          ¼ù
                                           -·²
                                             -«®
                                               ¿²½
                                                 »¾»²
                                                    »º·
                                                      ¬
                                                      -¾¿-
                                                         »¼±²¼·
                                                              -
                                                              ¿¾·
                                                                ´
                                                                ·¬
                                                                 §òø
                                                                   ìîËò
                                                                      Íò
                                                                       Ýò
                                                                        ìðëø
                                                                           ¹÷
                                                                            ÷

     è
     êí             Ü×
                     ÉÉ       ß
                              ´´½
                                ´¿
                                 ·³-º
                                    ·
                                    ´»
                                     ¼º±
                                       ®©·
                                         ¼±©-±®
                                              ©·¼
                                                ±©»
                                                  ®-·
                                                    ²-
                                                     «®
                                                      ¿²½
                                                        »¾»
                                                          ²»º
                                                            ·
                                                            ¬-¾
                                                              ¿-»
                                                                ¼ ±
                                                                  ² ¼
                                                                    ·-
                                                                     ¿¾·
                                                                       ´
                                                                       ·¬
                                                                        §«²
                                                                          ¼»®
                                                                            Ì·
                                                                             ¬´
                                                                              »î±
                                                                                º¬¸
                                                                                  »Í±
                                                                                    ½·
                                                                                     ¿´
                                                                                      Í»½
                                                                                        «®·
                                                                                          ¬
                                                                                          §ß½
                                                                                            ¬ô
                                                                                             ¿-
                              ¿
                              ³»²¼»¼
                                   òø
                                    ìîËò
                                       Íò
                                        Ýò
                                         ìðëø
                                            ¹÷
                                             ÷


     è
     êì             Í
                    Í×
                     Ü        ß
                              ´´½
                                ´¿
                                 ·³-º
                                    ±®-
                                      «°°
                                        ´»³»
                                           ²¬¿
                                             ´-»
                                               ½«®
                                                 ·
                                                 ¬§·
                                                   ²½
                                                    ±³»°¿
                                                        §³»
                                                          ²¬-
                                                            ¾¿-
                                                              »¼«°
                                                                 ±²¼·
                                                                    -
                                                                    ¿¾·
                                                                      ´
                                                                      ·¬
                                                                       §º·
                                                                         ´
                                                                         »¼«²
                                                                            ¼»®
                                                                              Ì·
                                                                               ¬´
                                                                                »ïê±
                                                                                   º¬¸
                                                                                     »Í±
                                                                                       ½·
                                                                                        ¿´
                                                                                         Í»½
                                                                                           «®·
                                                                                             ¬
                                                                                             §ß½
                                                                                               ¬ô
                                                                                                ¿-
                              ¿
                              ³»²¼»¼
                                   ò

     è
     êë             Î
                    Í×        ß
                              ´´½
                                ´¿
                                 ·³-
                                   º±®
                                     ®»¬
                                       ·
                                       ®»³»
                                          ²¬ø
                                            ±´
                                             ¼¿¹
                                               »÷¿
                                                 ²¼-
                                                   «®
                                                    ª·
                                                     ª±
                                                      ®-¾
                                                        »²»
                                                          º·
                                                           ¬-
                                                            «²¼
                                                              »®Ì
                                                                ·¬
                                                                 ´»î±
                                                                    º¬¸
                                                                      »Í±
                                                                        ½·
                                                                         ¿´
                                                                          Í»½
                                                                            «®·
                                                                              ¬
                                                                              §ß½
                                                                                ¬ô
                                                                                 ¿-¿
                                                                                   ³»²
                                                                                     ¼»¼
                                                                                       ò
                              ø
                              ìîËò
                                 Íò
                                  Ýò
                                   ìðëø
                                      ¹÷
                                       ÷




Ý
Êóé
  ï ø
    ðëñ
      ïé÷                                      Ý
                                               ×Ê×
                                                 ÔÝÑÊÛ
                                                     ÎÍØÛ
                                                        ÛÌ                                      Ð
                                                                                                ¿¹»í±º
                                                                                                     í
